DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 20-25, 30-44, 46-54, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Bellantoni, deceased et al (US 3867942) in view of Bodduluri (US 20120041451).
Regarding claim 1, Bellantoni, deceased et al (hereafter Bellantoni) discloses system comprising a cannula assembly (32, figure 1) configured for rotational fractional resection (RFR), wherein the cannula assembly includes at least one cannula (32) configured for rotational operation and enclosed in a depth guide (figure 6, 7, 8, and 12)  configured to control an insertion depth of the at least one cannula (C:4, L:55-68; C:5-6, L:55-69, 1-12), but does not disclose a vacuum chamber configured to maintain vacuum to evacuate resected tissue generated by the RFR. Bodduluri et al (hereafter Bodduluri) teaches it was known in the art at the time of the invention for systems for harvesting follicular units to utilize suction and have a vacuum chamber configured to maintain vacuum to evacuate resected tissue (paragraph 0033, 0036) In order to urge the follicular unit to move out of the body surface and in a proximal direction. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further include a vacuum chamber configured to maintain vacuum to evacuate resected tissue generated by the RFR, as taught as known by Bodduluri, on the device of Bellantoni in order to urge the follicular unit to move out of the body surface and into the cannula lumen. 
Regarding claim 2, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein a proximal end of the cannula assembly is configured to removeably couple to a carrier (24) comprising a proximal end and a distal end, wherein the proximal end of the carrier is configured to removeably couple to a remote console (21, 39). (It is noted that the structures introduced in this claim, e.g. carrier and remote console, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations). 
Regarding claim 3, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 2, wherein the carrier includes a drive shaft (26), and a distal end of the drive shaft (26)  is coupled to a chuck (29), wherein a proximal end of the drive shaft is configured to removeably couple to the remote console, wherein the cannula assembly is configured to removeably couple to the distal end of the carrier via the chuck. (It is noted that the structures introduced in this claim, e.g. drive shaft, chuck, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).
Regarding claim 4, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 3, wherein the proximal end of the drive shaft is configured to removeably couple to a motor of the remote console, and couple rotational force from the motor to the cannula assembly, wherein the at least one cannula is configured to rotate around a central axis of the at least one cannula (C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. drive shaft, motor, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).
Regarding claim 5, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 4, wherein the remote console comprises an electro- mechanical device configured to provide services to the cannula assembly (motor, C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. remote console, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).
Regarding claim 6, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 5, wherein the remote console comprises the motor configured to couple to the carrier (C:2, L:25-54), wherein the motor configures the at least one cannula of the cannula assembly to be rotated at controlled speeds (C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. remote console, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).	
Regarding claim 7, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 6, wherein the carrier is configured for control by the motor (C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. carrier and motor, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).
Regarding claim 8, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 7, wherein the carrier is configured for rotational speed control of the motor (C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. carrier and motor, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations).
Regarding claim 9, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 6, wherein Bodduluri teaches a vacuum source, and wherein the remote console can comprise a vacuum source configured to couple to the vacuum chamber, wherein the vacuum source configures the cannula assembly to evacuate resected tissue of a fractional resection procedure away from a target site via the vacuum chamber. (C:2, L:25-54) (It is noted that the structures introduced in this claim, e.g. remote console and corresponding vacuum source, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations)
Regarding claim 10, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the at least one cannula comprises at least one scalpet including a tube comprising a lumen (32), and a distal end sharpened around a circumference of the tube and forming a cutting edge (C:4, L:10-20).
Regarding claim 11, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 10, wherein the distal end and the lumen of the at least one scalpet are configured to pass the resected tissue from a target site (C:7, L:31-56).
Regarding claim 20, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the cannula assembly comprises a multi-scalpet array (MSA) (figure 9). 
Regarding claim 21, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 20, wherein the at least one cannula includes a plurality of scalpets, and each scalpet of the plurality of scalpets comprises a tube comprising a lumen, and a distal end sharpened around a circumference of the tube and forming a cutting edge (figure 9, 32, C:4, L:10-20).
Regarding claim 22, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 21, wherein Bodduluri teaches it was known for cannulas to comprises a diameter of the cutting edge of approximately 1.5 millimeters (paragraph 0036). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the cannula of Bellatoni in view of Bodduluri comprises an inside diameter of approximately two (2) millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 23, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 21, wherein the MSA includes the plurality of scalpets configured in a rectangular array (figure 11, shows shanks arranged in a rectangular pattern).
Regarding claim 24, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 23, wherein the MSA includes the plurality of scalpets configured to be grouped at least 3 per group (claim 6). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to place the plurality of shanks to be configured to be one of a 3-by-3 array including nine (9) scalpets, and a 5-by-5 array including twenty-five (25) scalpets, since it has been held that mere duplication of the essential working parts of a device and a change in form or shape is generally recognized as involving only routine skill in the art.
Regarding claim 25, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 20, wherein the MSA includes a drive shaft (26) coupled to a proximal region of a central scalpet of the scalpet array, wherein the drive shaft is configured to couple rotational force from a remote source to the plurality of scalpets (C:2, L:25-54).
Regarding claim 30, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 25, wherein each scalpet of the scalpet array includes a gear (29) in a proximal region of the scalpet, wherein the gears of the plurality of scalpets intermesh (figure 3).
Regarding claims 31 and 32, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 30, wherein it further would have been obvious to make the gears comprise at least one of polymer and metal and each gear is secured to the corresponding scalpet via direct molding, adhesive, and press fitting, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416
Regarding claim 33, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 25, wherein each scalpet of the scalpet array includes a spacer (31) adjacent the corresponding gear, wherein each spacer is configured to align the corresponding gear.
Regarding claim 34, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 30, wherein the plurality of scalpets operates in unison (C:3, L:50-69; C:4, L1-30).
Regarding claim 35, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 34, wherein each scalpet rotates in a direction opposite a rotation direction of at least one adjacent scalpet (C:3, L:50-69; C:4, L1-30).
Regarding claim 36, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 30, wherein each scalpet of the plurality of scalpets includes a tube comprising a lumen, and a distal end sharpened around a circumference of the tube and forming a cutting edge (C:4, L:10-20).
Regarding claim 37, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 36, wherein the distal end, the lumen, and a proximal end of each scalpet of the plurality of scalpets is configured to pass resected tissue from a target site (C:7, L:31-56, when scalpet is removed, tissue can be pushed out the distal end of the shaft).
Regarding claim 38, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 37, wherein the vacuum chamber is configured to couple to a remote vacuum source (vacuum chamber can be coupled to arbitrary remote source. It is noted that the structures introduced in this claim, e.g. carrier and remote console, are not positively recited in the claims. Functional limitations are not given full patentable weight, as long as the prior art meets the structural requirements of the claim and is capable of performing the recited functions, the prior art meets the limitations. Therefore, arbitrary structures meeting these requirements can be coupled to the device and meet the claimed limitations)
Regarding claim 39, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 38, wherein Bodduluri teaches the vacuum chamber is configured to couple vacuum to lumens of the plurality of scalpets (paragraph 0033).
Regarding claim 40, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 39, wherein Bodduluri teaches the vacuum is configured to assist removal of the resected tissue from a target site by drawing the resected tissue away from the target site via the vacuum chamber and the distal end, the lumen, and the proximal end of the plurality of scalpets (paragraph 0033).
Regarding claim 41, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 39, comprising a seal (67) located along a proximal region of the driveshaft, wherein the seal is configured to maintain vacuum pressure in the vacuum chamber.
Regarding claim 42, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 30, comprising a gearbox (65) configured to house the gears and the proximal region of each scalpet of the plurality of scalpets.
Regarding claim 43, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 42, wherein the gearbox includes a gearbox housing and a gearbox cover (figure 1, 5; 65, 43).
Regarding claim 44, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 43, wherein the gearbox housing and the gearbox cover are configured as bearing plates for the gears (figures 1, 3; C:3, L:50-67, C:4, L:1-30).
Regarding claim 46, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 20, comprising a depth slider configured to control selection of the insertion depth of the plurality of scalpets (figures 7, 8, 12).
Regarding claim 47, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 46, wherein the depth slider is integrated with the vacuum chamber (since the combination would result in an integrated assembly, the depth slider would be integrated with the vacuum chamber).
Regarding claim 48, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 46, wherein a distal end of the plurality of scalpets extends beyond a distal end of the depth slider, and a longitudinal position of the depth slider along the MSA controls the insertion depth by controlling a length of the plurality of scalpets extending beyond the distal end of the depth slider (figure 12 and 6).
Regarding claim 49, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 48, wherein Bodduluri further teaches the insertion depth of the plurality of scalpets is variable in a range of approximately two (2) millimeters to ten (10) millimeters (paragraph 0029). It is noted that functional limitations are not given full patentable weight. As long as the prior art is capable of performing the recited functions, being inserted at a particular depth, the prior art meets the limitations. 
Regarding claim 50, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 46, wherein the depth slider is coupled to a lock collar (73) configured to secure the depth slider in a selected position (figure 6).
Regarding claim 51, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 50, wherein the lock collar is configured to slide along an external region of the MSA to control a state of the depth slider between a locked state and an unlocked state (figure 6, C:4, L:56-69).
Regarding claim 52, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 51, wherein in the unlocked state the depth slider is free to be moved to a position corresponding to a selected insertion depth of the plurality of scalpets, and in the locked state the depth slider is secured in a selected position (figure 6, C:4, L:56-69).
Regarding claim 53, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the at least one cannula includes a focal lipectomy cannula (the scalp can have fat removed. It is noted that functional limitations are not given full patentable weight. As long as the prior art meets the structural requirements of the claim, the prior art meets the limitations. The cannula can be used as a focal lipectomy cannula).
Regarding claim 54, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 53, wherein the focal lipectomy cannula includes a tube (32) comprising a lumen and a distal end. Bodduluri further teaches it was known to make a distal end of a cannula for skin incisions blunt around a circumference of the tube, to reduce damage to the incision site (paragraph 0028, dull distal end). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the distal end of the cannula blunt around a circumference of the tube, as taught by Bodduluri, and allow for deeper penetration through the skin layers. 
Regarding claim 56, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 53, wherein Bodduluri teaches it was known for cannulas to comprises an inside diameter of approximately two (2) millimeters (paragraph 0036). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the cannula of Bellatoni in view of Bodduluri comprises an inside diameter of approximately two (2) millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 26, 27, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Bellantoni, deceased et al (US 3867942) in view of Bodduluri (US 20120041451) as applied to claims 25 and 53 above, and further in view of Tezel (US 4476864).
Regarding claims 26 and 27, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 25, wherein Tezel teaches a combined multiple punch and transplant cutting device, wherein it was known to utilize a motor with a rotational speed of 30,000 rpm (C:3, L:58-65) which can be controlled by foot petal. Therefore, it would have been obvious to one with ordinary skill in the art to configure the  the plurality of scalpets to rotate in a range of approximately 75 revolutions per minute to 2000 revolutions per minute or 1400 revolutions per minute, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 57, Bellantoni in view of Bodduluri teaches all of the limitations set forth in claim 53, Tezel teaches a combined multiple punch and transplant cutting device, wherein the cannula comprises a length of approximately four (4) centimeters (C:4, L:25-28). Therefore, it would have been obvious to one with ordinary skill in the art to configure the  plurality of scalpets comprises a length of approximately four (4) centimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 34, 35, 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims , 1, 28, 32, 33, 40-41 of U.S. Patent No. 11000310. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 11000310claims 1-20 recites all of the limitations in claims 21-40 of the instant application (See chart below). Therefore, Patent 11000310claims 1-20 are in essence a “species” of the generic invention of application claims 21-40. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21-40 are anticipated by patent claims 1-20, it is not patentably distinct from patent claims 1-20.
Instant Application
1, 34, 35, 
23-26, 
30
Patent 
11000310
1, 28, 40-41
1, 28, 32, 33
1, 40


Claims 1, 2, 7, 9, 10, 14, 16, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-9, 11, 14, 15, 18, 21, 22, 52, 53 of U.S. Patent No. 10716924. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10716924 1-20 recites all of the limitations in claims 21-40 of the instant application (See chart below). Therefore, Patent 10716924claims 1-20 are in essence a “species” of the generic invention of application claims 21-40. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 21-40 are anticipated by patent claims 1-20, it is not patentably distinct from patent claims 1-20.

Instant Application
1
16
2 
14
10
23
22
23-26
7, 9
Patent 10716924
1, 21 
3, 5
7
9
11
22
8
1, 22
3, 5,14, 15, 18, 52, 53


Claims 1, 2, 7, 9, 14-20, 23, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7, 8, 13-15, 18, 24, 34, 33-44, 52, 53 of U.S. Patent No. 10368904. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10368904 1-20 recites all of the limitations in claims 21-40 of the instant application (See chart below). Therefore, Patent 10368904claims 1, 2-5, 7, 8, 13-15, 18, 24, 34, 33-44, 52, 53 are in essence a “species” of the generic invention of application claims 1, 2, 7, 9, 14-20, 23, and 38. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 1, 2, 7, 9, 14-20, 23, and 38 are anticipated by patent claims 1-20, it is not patentably distinct from patent claims , 2-5, 7, 8, 13-15, 18, 24, 34, 33-44, 52, 53.
Instant Application
1
2
23
38
7, 9, 14-20
Patent 10368904
1, 4, 7, 8 
2, 13
24
34
33-44


Claims  1, 2, 7, 9-11, 14, 22, 23, 27, 29-32, 35-37, 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46  of U.S. Patent No. 10772658. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 10772658 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46 recites all of the limitations in claims 21-40 of the instant application (See chart below). Therefore, Patent 10772658 claims 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46are in essence a “species” of the generic invention of application claims 1, 2, 7, 9-11, 14, 22, 23, 27, 29-32, 35-37, 42-45. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2D 2010 (Fed. Cir. 1993). Since application claims 1, 2, 7, 9-11, 14, 22, 23, 27, 29-32, 35-37, 42-45 are anticipated by patent claims 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46, it is not patentably distinct from patent claims 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46.
Instant Application
1, 22
2
14, 22
10, 11
23, 27, 29, 32, 37, 42, 43
30, 31, 32, 35, 37, 47 
34
36-37
44-45
7, 9
Patent 10772658
1 
5
6, 10
16, 17
30-35
37-42
43
45
46
23, 24, 27


Allowable Subject Matter
Claims 12-19, 28, 29, 45, and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art teaches all of the limitations set forth in claims 11, 25 and 43, 54 (see above), however the claims have not been rejected over the body of prior art because although the prior art teaches apertures for applying suction to the device, the prior art fails to teach an aperture positioned axially in the proximal region of the cannula adjacent the lumen specifically configured to pass resected tissue from a target site via the aperture, since there is no teaching, suggestion, or motivation to produce the claimed invention. The prior art also does not teach or suggest the combination of limitations set forth in 25, wherein the gearbox housing is configured as an interface to the vacuum chamber, since there is no teaching, suggestion, or motivation to produce the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771